Exhibit 99.1 AMCOL International Corporation (NYSE: ACO) Reports Second Quarter Results HOFFMAN ESTATES, IL(Marketwire - July 23, 2010) - AMCOL International Corporation (NYSE: ACO) today reported 2010 second quarter net income attributable to AMCOL shareholders of $0.51 per diluted share as compared to $0.20 per diluted share in the prior year's period. Net sales increased 28.9% to $220.7 million for the quarter ended June 30, 2010 from $171.2 million in the 2009 period. Foreign currency fluctuations had a 1.9% favorable impact on our sales results for the quarter. Operating profit increased 72.3% over the 2009 second quarter to $23.7 million. Foreign currency fluctuations had a 5.8% favorable impact on current period operating profit. Net sales for the six-month period ended June 30, 2010 increased 17.9% to $395.7 million, compared with $335.6 million for the 2009 period. Foreign currency fluctuations had a 2.8% favorable impact for the six-month period. Operating profit increased 44.1% over the 2009 period to $34.5 million. Foreign currency fluctuations had a 5.5% favorable impact on operating profit for the six-month period. This release should be read in conjunction with the attached unaudited condensed consolidated financial statements. Further discussion of items and events impacting earnings are included later in this press release. "The solid second quarter revenue growth across all our major segments helped drive strong bottom line results," said Larry Washow, AMCOL President and Chief Executive Officer. "The Minerals & Materials segment continued to perform well and we saw the seasonal improvement in our Environmental business following the difficult first quarter. Oilfield Services revenues were up nicely, and while its gross margins improved sequentially, we are still not back to last year's margin levels." Washow continued, "The Minerals & Materials segment had another good quarter as the metalcasting markets are strong around the world. Our Asian business continues to grow as most countries in the region have rebounded from the economic slowdown. Much of our minerals business in Europe is consumer related so we have seen steady performance." "Environmental activity has picked up substantially as better weather allowed the start of several delayed projects. Gross margins, however, are down from last year as revenues were comprised of more lining technology product sales. These markets are very competitive but our extensive global product and service base positions us well for a broad range of opportunities," Washow added. "Oilfield Services activity did improve and we showed revenue growth over last year but margins were down as our businesses had some up front costs in anticipation of future growth and a different service mix. The hurricane season is here and the drilling moratorium in the Gulf of Mexico could cause issues in the third quarter. We are still focused on expanding our business outside of the US but it will take some time to impact the performance," Washow continued. "Overall it was a very good quarter. As long as the economic environment is favorable, we should see the solid results in our Minerals & Materials segment. The Environmental segment is strongest in the second and third quarters and we are involved in several new projects, but the global activity is still down from 2008 levels. With all the uncertainty Oilfield Services is the most difficult to forecast but the sequential improvement is encouraging. With a stable economic environment and strong balance sheet management, we are looking for top line growth in the remainder of 2010," Washow concluded. STATEMENT OF OPERATIONS HIGHLIGHTS: The statement of operations highlights are supported by the segment results schedules included in this press release. Net sales: The following details the components of sales by segment for the 2010 second quarter as compared to the prior year's second quarter. Minerals & Materials: The majority of the revenue improvement was due to increased volumes, principally in domestic and Asian metalcasting markets resulting from increased demand for castings for automobiles and heavy equipment. Our basic minerals group had increased volumes driven by greater demand for drilling products for oil and gas wells. Environmental: The revenue increase is due to increased demand for our lining technology products in the US and Europe, and shipment of products that could not ship in the first quarter due to inclement weather conditions in the US and Europe. Favorable foreign currency fluctuations also benefited revenue growth in the quarter. Oilfield Services: The majority of the increase is due to greater demand in domestic coiled tubing and Australia filtration services. Favorable foreign currency fluctuations also benefited revenue growth in the quarter. Transportation: Approximately half of the revenue increase was due to higher fuel-surcharges and the remainder was from greater demand for consumer product shipments. Gross profit: Gross profit increased $13.6 million, or 28.9%, from the 2009 second quarter while gross margin remained consistent with the prior year at 27.5%. Minerals & Materials: Gross profit increased $12.4 million, or 83.3%, from the 2009 quarter, and gross margins increased 590 basis points to 25.7%, principally due to greater volumes and increased operating efficiencies. Environmental: Gross profit increased $0.6 million, or 3.0%, from the 2009 quarter. Gross margins decreased 440 basis points to 30.9%. The decrease in gross margin is principally due to increased competition in lining technology products. Oilfield Services: Gross profit increased $0.4 million, or 3.6% from the 2009 quarter. Gross margin decreased 570 basis points to 29.7% due to increased labor and expansion costs as well as changes in the composition of revenues by service offering. General, selling and administrative expenses (GS&A): GS&A expenses increased $3.7 million, or 11.0%, from the prior year quarter. Increased employee compensation and benefits expenses in Minerals & Materials and Corporate segments accounted for the majority of the increase. Approximately 14% of the increase was due to foreign currency fluctuations. Interest expense, net: Interest expense, net decreased $0.8 million due to lower average debt levels and reduced overall average interest rates. Other, net: Other, net is comprised mostly of foreign currency transaction and currency derivative gains and losses. The $1.8 million improvement is due to reduced losses from foreign currency transactions. Income taxes: The second quarter results include income tax expense of $5.5 million versus an expense of $1.5 million in the prior year period. The increased expense results from greater pre-tax income. The effective tax rate increased as a greater portion of pre-tax income was generated in our domestic operations, which typically are subject to higher tax rates than those in effect in foreign countries. Income (loss) from affiliates and joint ventures: The $1.7 million improvement over the prior year is due to improvements in the earnings of all affiliates and joint ventures, principally India, Belgium and Russia. Share count: Our weighted average common and common equivalent shares outstanding increased 1.7% to 31.5 million; this reduced diluted earnings per share attributable to AMCOL shareholders for the quarter by one penny per share. FINANCIAL POSITION AND CASH FLOW HIGHLIGHTS: Long-term debt increased $16.4 million to $223.4 million at June 30, 2010, compared to $207.0 million at December 31, 2009. The increase was primarily due to our greater working capital investments to support our revenue growth. Total long-term debt, net represented 37.0% of capitalization at June 30, 2010 as compared to 35.3% at December 31, 2009. Cash and cash equivalents decreased $10.6 million to $17.0 million at June 30, 2010 compared to December 31, Net working capital increased $26.7 million from December 31, 2009 to $230.4 million at June 30, 2010. The increase in working capital was due to increased sales volumes. Cash flow generated from operating activities was $6.9 million for year-to-date June 30, 2010 compared with $65.5 million in the prior year period. In 2009, we decreased our working capital levels significantly in response to the economic recession and lower sales volumes. Thus, we generated significantly less cash flows from operations in the 2010 period as working capital levels increased over the 2009 period due to the increase in sales volumes. Excluding our corporate building, capital expenditures for year-to-date June 30, 2010 were $25.9 million, of which $13.4 million relates to our 2009 purchase of a chrome mine in South Africa and the construction of a related processing facility.
